Title: Memorandums to George Taylor, Jr., 18 November 1793
From: Jefferson, Thomas
To: Taylor, George, Jr.



Notes for Mr. Taylor. Nov. 18. 1793.

Mr. Chapman to be engaged, by the day, letting him know that the job will probably be only of from 2. to 4. weeks.

Some one to come here immediately. It may be any one of the gentlemen who would rather be here than in Philadelphia; or if none of them would prefer it, it may be Mr. Chapman or any other hired person.
Mr. Taylor will be pleased to undertake the translating all the French letters of Mr. Genet which made part of the Appendix to the letter to G. Morris, sending me every afternoon his rough translations of the preceding 24. hours, which I will examine and return to him to be fair copied, unless we should have time to copy them here. I have the originals here to examine them by.
It is extremely desireable that the recording my letters would go on constantly, because they must be brought up to the last day of December next by that day, and we cannot work doublehanded on that. The gentleman hitherto employed in that (I believe it was Mr. Bankson) should resume it, and not be called off for any thing else.
Three others must be immediately set to work on the letters and Appendix to Mr. Hammond. Consequently there is a necessity to engage another besides Mr. Chapman, and even two if it can be done. If one of them should understand French well, it would be a favorable circumstance.
This done, the instructions to Carmichael and Short will be to be copied twice, and all before Congress meets.
The person who comes here must bring a provision of copying paper and letter paper. The quality of the last sent me is excellent, but it must be cut down to the regular office-size. I send a sample of the paper. The size-board is in the office.
800. sea letters to be printed and sent here.
The office to be whitewashed in the course of this week.
Send me by the return of the rider the date of Fulwar Skipwith’s appointment to the Consulship of Martinique &c.


Th: J.

